Stanislaus Przybysh, the defendant, was, on a trial without a jury in the criminal court of Cook county, found guilty of embezzlement and sentenced to the penitentiary. He brings the case here by writ of error.
The defendant contends that the evidence does not support the judgment and that the alleged crime was barred by the Statute of Limitations. On the motion of the People made in this court the purported bill of exceptions was stricken from the transcript of the record.
Before this court can review the question of the sufficiency of the evidence to sustain the judgment of conviction or whether the prosecution for the alleged offense was in fact barred by the Statute of Limitations, the evidence must all be included in a bill of exceptions. (People v. Buckman, 357 Ill. 407. ) The facts on which the questions *Page 527 
are argued here have not been properly preserved, and we are without jurisdiction to review the evidence.
The judgment of the criminal court of Cook county is therefore affirmed.
Judgment affirmed.